 

Exhibit 10.1

 

Fourth Amendment

to The

Encana (USA) Retirement Plan

(Amended and Restated Effective March 14, 2014)

 

1.Plan Sponsor:  Encana Services Company Ltd. (the “Plan Sponsor”).

 

2.Amendment of Plan:  Pursuant to the authority of the undersigned and the
provisions of Section 13.1 of the Encana (USA) Retirement Plan (the “Plan”), the
following Amendment to the Plan is adopted, effective as of the dates set forth
below.

 

A.Effective June 1, 2018, Section 1.22 of the Plan is amended in its entirety as
follows:

 

1.22Eligible Employee means any Employee of the Employer, but does not include:

 

 

(a)

any Employee included in a unit of Employees covered by a collective bargaining
agreement between the Employer and the Employee representative, the negotiation
of which retirement benefits were the subject of good faith bargaining, unless
the Employer and the Employee representative have agreed to allow such Employees
to participate in the Plan pursuant to the terms of the collective bargaining
agreement covering such Employees;

 

 

(b)

any Employee who is a nonresident alien who receives no earned income from the
Employer that constitutes income from sources within the United States;

 

 

(c)

any Employee who is an expatriate covered by the Employer’s retirement plan in
the Employee’s country of residence;

 

 

(d)

any Employee who is classified by the Employer as an intern; and

 

 

(e)

any Employee of an Employer with respect to any period prior to the date that
the Employer has adopted this Plan with respect to its Employees.

 

Notwithstanding anything to the contrary in the Plan, the term Eligible Employee
includes employees of Encana Corporation who are covered by a payroll services
agreement between Encana Corporation and Alenco Inc.

 

B.Schedule A of the Plan is amended, effective June 1, 2018 to read as attached
hereto.

 

3.Terms and Conditions of Plan:  Except for the above amendment, all terms and
conditions of the Plan are unamended and shall remain in full force and effect.

 

 

 

 

Fourth Amendment to the Encana (USA) Retirement Plan

5/2018

1

 

--------------------------------------------------------------------------------

 

3.Execution:  This Fourth Amendment has been executed on the date set forth
below.

 

Encana Services Company Ltd.

Plan Sponsor

 

 

 

By:

 

/s/ Chris Casebolt

 

 

Chris Casebolt                          

Title:

 

Chair, Management Pension & Benefits Committee

Date:

 

05/17/2018

 

 

 

 

Fourth Amendment to the Encana (USA) Retirement Plan

5/2018

2

 

--------------------------------------------------------------------------------

 

Encana (USA) Retirement Plan

 

Schedule A -
Participating Employers

 

Employer

Effective Date of Participation (if after the Effective Date of this amendment
and restatement)

Encana Oil & Gas (USA) Inc.

n/a

Encana Corporation (for the limited purposes specified in Section 1.22)

June 1, 2018

 

* * * * End of Schedule A * * * *

 

 

 

 

Fourth Amendment to the Encana (USA) Retirement Plan

5/2018

3

 